Case: 17-60476      Document: 00514558160         Page: 1    Date Filed: 07/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 17-60476                         July 17, 2018
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
EVELYNE AKINYI ODHIAMBO,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A097 683 038


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Evelyne Akinyi Odhiambo, a native and citizen of Kenya, has petitioned
this court for review of the Board of Immigration Appeals’ (BIA’s) decision
affirming the denial of her applications for withholding of removal and
protection under the Convention Against Torture (CAT) based on the
immigration judge’s adverse credibility determination. We lack jurisdiction to
review the denial of her asylum application as time barred because Odhiambo


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60476       Document: 00514558160   Page: 2   Date Filed: 07/17/2018


                                  No. 17-60476

did not challenge that determination in her appeal to the BIA, and the issue is
therefore unexhausted. See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.
2001).
      We review the factual finding of an adverse credibility determination for
substantial evidence. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
The BIA or “an [immigration judge] may rely on any inconsistency or omission
in making an adverse credibility determination as long as the totality of the
circumstances establishes that an asylum applicant is not credible[.]” Id. at
538-39 (internal quotation marks and citation omitted).          We will “defer
therefore to an [immigration judge’s] credibility determination unless, from the
totality of the circumstances, it is plain that no reasonable fact-finder could
make such an adverse credibility ruling.” Id. at 538 (internal quotation marks
and citation omitted).
      Our review of the record establishes that substantial evidence supports
the finding that there were inconsistencies in the testimony and written
asylum application on the material issue whether Odhiambo and her family
members had suffered past harm or threats relative to the practice of female
genital mutilation. See Wang, 569 F.3d at 536. The totality of circumstances
supports the determination that Odhiambo, who also had made a false claim
of citizenship, was not a credible witness. See 8 U.S.C. § 1158(b)(1)(B)(iii). We
therefore do not reach the issues whether she carried her burden of proof with
regard to her applications for withholding of removal and protection under the
CAT. Her petition for review is thus dismissed in part for lack of jurisdiction
and denied in part.
      PETITION DISMISSED IN PART AND DENIED IN PART.




                                        2